DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the applicant states “An electronic component or precursor thereof, comprising a curable organopolysiloxane composition or a cured product thereof, the curable organopolysiloxane composition having a viscosity of no more than 2.0 Pa-s at a strain rate of 1,000 (1/s) and a viscosity at a strain rate of 0.1 (1/s) of no less than 50.0 times the viscosity at a strain rate of 1,000 (1/s); however, it is unclear whether the applicant is stating a range between two viscosities or the composition having two different viscosities at the same time (which the claim currently states as worded).  Appropriate clarification and/or correction are required.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
-1 and 500 s-1 are 430,000 mPa.s and 120 mPa.s, respectively.  Further, Van Krevelen teaches that the relationship between the shear viscosity and the shear rate of a non-Newtonian polymeric composition can generally represented by Ostwld - DeWaele power law equation: 
            
                η
                =
                K
                
                    
                        
                            
                                γ
                            
                            ˙
                        
                    
                    
                        n
                        -
                        1
                    
                
            
        
or 				
log η = (n-1) log             
                
                    
                        γ
                    
                    ˙
                
            
         + log K
, where one of ordinary skill in the art would appreciate that η is the viscosity (e.g., mPa.s), K is the flow consistency index (e.g., mPa.sn),             
                
                    
                        γ
                    
                    ˙
                
            
         is shear rate (s-1).  In light of the foregoing shear viscosities and shear rates in Example 1, the n and K for the corresponding composition would be 0.24 and 12,882, respectively. Therefore, the viscosities at shear rates of 0.1 s-1 and 1,000 s-1 would be 74,000 mPa.s (74 Pa.s) and 67.6 mPa.s (0.0676 Pa.s), respectively, and the viscosity limitations are met.

	Regarding claim 7, see, for example, paragraph [0126] wherein Benbenroth discloses an electronic component, which are typically composed of semiconductor devices such as transistors, etc.
	Regarding claim 8, Benbenroth in view of Van Krevelen does not clearly disclose a microelectromechanical systems device; however, it would have been obvious to one of ordinary skill in the art to have a microelectromechanical systems device in order to utilize in other devices that have a coating that suitably protects from moisture, dirt, etc.
	Regarding claim 9, see, for example, for claim 1 above.
Regarding claim 10, see, for example, paragraph [0138] wherein Benbenroth discloses a nozzle (i.e. microdroplet application device).  Regarding the limitation “an application area for the curable organopolysiloxane composition using the microdroplet application device is a substantially circular area fitting within a frame having a diameter of 1000 m or less, a linear area having a line width of 1000 m or less, or a pattern composed of a combination of these areas”, Benbenroth in view of Van Krevelen does not expressly disclose these values; however, 
it would have been obvious to one of ordinary skill in the art at the time of invention was made to use these values in order to reliably form the coating for an electronic component, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
	Regarding claim 11, see, for example, paragraph [0138] wherein Benbenroth discloses a nozzle (i.e. microdroplet application device).  Benbenroth does not expressly disclose a jet 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claim 1 thru 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/647,005 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same structural limitations and only contain differences in the preamble (i.e. electronic component or precursor thereof in this application versus a curable organopolysiloxane composition in the copending application 16/647,005) and some paraphrasing (i.e. “no more” versus “or less” and “no less” verses “at least”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
7.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





Eugene Lee
March 3, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815